No. 09-3388-cr
     United States v. Thomas
 1                              UNITED STATES COURT OF APPEALS
 2                                  FOR THE SECOND CIRCUIT
 3
 4                                           SUMMARY ORDER
 5
 6   RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
 7   SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY
 8   FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1. WHEN
 9   CITING A SUM M ARY ORDER IN A D O CUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE
10   EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION
11   “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT ON ANY
12   PARTY NOT REPRESENTED BY COUNSEL.
13
14         At a stated term of the United States Court of Appeals for the Second Circuit, held at
15   the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
16   York, on the 9 th day of September, two thousand ten.
17
18   PRESENT:            JOSEPH M. McLAUGHLIN,
19                       GERARD E. LYNCH,
20                                      Circuit Judges,
21                       WILLIAM K. SESSIONS III,
22                                      District Judge.*
23
24   ------------------------------------------------------------------
25
26   UNITED STATES OF AMERICA,
27                           Appellee,
28
29                             v.                                                No. 09-3388-cr
30
31   ROBERT THOMAS, also known as Brooklyn,
32                             Defendant-Appellant.
33
34   --------------------------------------------------------------------
35
36   FOR APPELLANT:                   William T. Koch, Jr., Lyme, Connecticut.
37
38   FOR APPELLEE:                    Patrick F. Caruso, Assistant United States Attorney (Sandra S.
39                                    Glover, of counsel), for David B. Fein, United States Attorney
40                                    for the District of Connecticut, New Haven, Connecticut.
41
42             Appeal from the United States District Court for the District of Connecticut (Janet C.

43   Hall, Judge).


               *
              The Honorable William K. Sessions III, Chief Judge, United States District Court
     for the District of Vermont, sitting by designation.
 1          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the judgment of the district court is AFFIRMED.

 3          Appellant Thomas, who was sentenced to 180 months in prison as a career offender

 4   following his conviction for distribution of crack cocaine, moved for a reduction in sentence

 5   pursuant to 18 U.S.C. § 3582(c)(2). The district court declined to grant the reduction, and

 6   denied Thomas’s further request for a “full resentencing,” at which he sought to revisit his

 7   designation as a career offender.

 8          Thomas does not challenge the district court’s discretionary denial of a sentence

 9   reduction. He does, however, appeal the district court’s ruling that U.S.S.G. § 1B1.10(b)(1)

10   precludes a plenary resentencing under 18 U.S.C. § 3582(c)(2). Thomas’s brief essentially

11   conceded that the district court’s ruling was correct under our decision in United States v.

12   Savoy, 567 F.3d 71 (2d Cir. 2009), but argued that Savoy might be overruled by the Supreme

13   Court in a then-pending case, Dillon v. United States, 130 S. Ct. 2683 (2010).

14          After the instant case was fully briefed, however, the Supreme Court decided Dillon,

15   and agreed with our conclusion in Savoy. Dillon, 130 S. Ct. at 2693. We have since applied

16   the rule of Dillon to a claim essentially identical to Thomas’s. See United States v. Mock,

17   612 F.3d 133, 134-35 (2d Cir. 2010). As Dillon and Mock are dispositive of Thomas’s sole

18   argument on appeal, the judgment of the district court is AFFIRMED.

19
20                                       FOR THE COURT:
21                                       CATHERINE O’HAGAN WOLFE, Clerk of Court
22
23




                                                  2